SCHWARTZ, Chief Judge.
Because cases like Rahmings v. State, 660 So.2d 1390 (Fla.1995)(failure to appear for sentencing, standing alone, was invalid reason for upward departure sentence) and Bolden v. State, 691 So.2d 23 (Fla. 1st DCA 1997)(defendant cannot by agreement confer on court authority to impose illegal departure sentence), which involve guideline sentences, do not apply to post-October 1, 1998 offenses like this one, which are governed by the Criminal Punishment Code, the order below denying post-conviction relief is affirmed.